MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                                  FILED
      Memorandum Decision shall not be regarded as                            Mar 27 2017, 5:42 am
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,                         CLERK
                                                                               Indiana Supreme Court
      collateral estoppel, or the law of the case.                                Court of Appeals
                                                                                    and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Kimberly A. Jackson                                      Curtis T. Hill, Jr.
      Indianapolis, Indiana                                    Attorney General of Indiana
                                                               Jesse R. Drum
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Robert E. Inman,                                         March 27, 2017

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               84A04-1607-CR-1650
              v.                                               Appeal from the Vigo Superior
                                                               Court.
                                                               The Honorable Michael R. Rader,
      State of Indiana,                                        Judge.
      Appellee-Plaintiff.                                      Cause Nos. 84D05-1409-F6-2530,
                                                               84D05-1412-F6-3031




      Sharpnack, Senior Judge


                                       Statement of the Case
[1]   Robert E. Inman failed to comply with the terms of a drug court program and

      the trial court sentenced him to probation, including home detention. Next, the

      State claimed that Inman violated the terms of his probation. After an

      Court of Appeals of Indiana | Memorandum Decision 84A04-1607-CR-1650 March 27, 2017              Page 1 of 8
      evidentiary hearing, the court revoked Inman’s probation and home detention

      and ordered him to serve his previously-suspended sentences. Inman appeals,

      and we affirm.


                                                    Issues
[2]   Inman raises two issues, which we restate as:

              I.      Whether there is sufficient evidence to sustain the
                      revocation of Inman’s probation.
              II.     Whether the trial court erred in sentencing Inman.

                               Facts and Procedural History
[3]   On September 25, 2014, the State filed Cause Number 84D05-1409-F6-2530

      (“F6-2530”), charging Inman with operating a vehicle while intoxicated with a

      prior conviction, a Level 6 felony; operating a vehicle while intoxicated

      endangering a person, a Class A misdemeanor; and operating a vehicle with an

      ACE of .08 or more, a Class C misdemeanor; for acts that occurred on

      September 25, 2014. On December 5, 2014, the State filed Cause Number

      84D05-1412-F6-3031 (“F6-3031”), charging Inman with operating a vehicle

      while intoxicated with a prior conviction, a Level 6 felony; operating a vehicle

      while intoxicated endangering a person, a Class A misdemeanor; and operating

      a vehicle with an ACE of .08 or more, a Class C misdemeanor; for acts that

      occurred on December 4, 2014.


[4]   Inman agreed to be placed in a drug court program while F6-3031 and F6-2530

      progressed. As a condition of entering the program, he pleaded guilty to the

      Level 6 felonies in both cases, but the trial court withheld entering judgment. If
      Court of Appeals of Indiana | Memorandum Decision 84A04-1607-CR-1650 March 27, 2017   Page 2 of 8
      Inman had successfully completed the program, the guilty pleas would have

      been withdrawn and the cases would have been dismissed.


[5]   Next, the State alleged that Inman had violated the terms of the drug court

      program and petitioned to enter judgments of conviction on Inman’s guilty

      pleas in the two cases. During a December 17, 2015 hearing, Inman admitted

      to violating the terms of the program. The parties agreed that he should serve

      his sentence outside of the Department of Correction.


[6]   On January 21, 2016, the trial court entered judgments of conviction on two

      counts of operating a vehicle while intoxicated with a prior conviction, both

      Level 6 felonies, one in F6-3031 and one in F6-2530. While imposing the

      sentence, the court stated, “I have to admit in just looking at this on paper I was

      inclined to sentence you to the Department of Correction for five (5) years

      because I simply cannot and will not tolerate repeat drunk driving episodes.”

      Jan. 21, 2016 Tr. p. 93. Based on evidence presented at the sentencing hearing,

      the court concluded otherwise and sentenced Inman to two and a half years in

      each case, to be served consecutively. The court further directed that Inman’s

      sentence was to be suspended to formal probation, except for 180 days to be

      served on home detention through the Vigo County Community Corrections

      Program. The conditions of probation included submitting to drug and alcohol

      monitoring. Appellant’s App. Vol. II, p. 16.


[7]   On May 13, 2016, the State filed a petition to revoke Inman’s probation and

      placement on home detention in F6-3031 and F6-2530, alleging that he had


      Court of Appeals of Indiana | Memorandum Decision 84A04-1607-CR-1650 March 27, 2017   Page 3 of 8
      violated Home Detention Rule 4 by failing to report for several alcohol screens

      and by failing several other alcohol screens. After an evidentiary hearing, the

      court determined Inman violated the terms of his placement “by failing to

      report for a drug screen on May 4, 2016 and May 11, 2016, [and] testing

      positive for alcohol on March 30, 2016, April 18, 2016, and April 26, 2016.”

      Appellant’s App. Vol. II, p. 53. The court revoked Inman’s suspended

      sentences in F6-3031 and F6-2530 and, citing Inman’s criminal history, ordered

      him to serve the previously suspended sentences of two and a half years in each

      case in the Department of Correction. The court further ordered that the

      sentences for F6-3031 and F6-2530 would be served consecutively.


                                   Discussion and Decision
                                I. Sufficiency of the Evidence
[8]   Inman argues the trial court’s revocation of his probation must be reversed

      because the State failed to prove that he violated a term of probation. The State

      responds that it provided sufficient evidence of the terms of probation and that

      Inman committed a violation.


[9]   Both probation and community corrections programs serve as alternatives to

      commitment to the Department of Correction, and a defendant’s placement in

      either is made at the sole discretion of the trial court. McQueen v. State, 862
N.E.2d 1237, 1242 (Ind. Ct. App. 2007). As a condition of probation, a court

      may order an offender to serve a period of home detention. Ind. Code § 35-38-

      2.5-5 (2014). A court may revoke a person’s probation if “the person has


      Court of Appeals of Indiana | Memorandum Decision 84A04-1607-CR-1650 March 27, 2017   Page 4 of 8
       violated a condition of probation during the probationary period.” Ind. Code §

       35-38-2-3 (2012). The State must prove a violation of probation by a

       preponderance of the evidence. Dokes v. State, 971 N.E.2d 178, 179 (Ind. Ct.

       App. 2012).


[10]   A reviewing court addresses a decision to revoke a placement in a community

       corrections program the same as a decision to revoke probation. Bass v. State,

       974 N.E.2d 482, 488 (Ind. Ct. App. 2012). We consider the evidence most

       favorable to the judgment of the trial court without reweighing that evidence or

       judging the credibility of witnesses. Smith v. State, 963 N.E.2d 1110, 1112 (Ind.

       2012). If there is substantial evidence of probative value to support the trial

       court’s conclusion that a defendant has violated any terms of probation, we will

       affirm its decision to revoke. Id. One violation of a condition of probation is

       enough to support the decision to revoke. Pierce v. State, 44 N.E.3d 752, 755

       (Ind. Ct. App. 2015).


[11]   The Chronological Case Summary for both cases indicated that Inman would

       be subject to drug and alcohol monitoring as a condition of probation. In

       addition, before Inman began serving his term of home detention he met with

       Arthur Zurcher, the Field Coordinator of Vigo County Community

       Corrections. Zurcher and Inman reviewed the terms and conditions of his

       home detention, and Inman signed them. Zurcher testified that Home

       Detention Rule 4 required Inman to submit to regular alcohol screens and

       barred him from using alcohol.



       Court of Appeals of Indiana | Memorandum Decision 84A04-1607-CR-1650 March 27, 2017   Page 5 of 8
[12]   According to Zurcher, Inman failed to report for a required test on two

       occasions, May 4 and May 11, 2016, in violation of Rule 4. In addition, Inman

       failed three alcohol screens on March 30, 2016, April 18, 2016, and April 26,

       2016, also in violation of Rule 4. Zurcher sent Inman’s urine samples to a lab

       to confirm that the samples tested positive for alcohol. Zurcher brought the

       terms and conditions of home detention to the evidentiary hearing, and Inman’s

       counsel reviewed Rule 4 before cross-examining Zurcher.


[13]   Inman notes the State never offered Rule 4 into evidence, and as a result he

       claims the State failed to prove the terms of probation or a violation of the

       terms. We disagree. Zurcher testified, without objection, that Rule 4 required

       Inman to refrain from consuming alcohol and to submit to regular tests. The

       best evidence of the terms of probation would have been the written rules, but

       the trial court could have reasonably inferred from Zurcher’s testimony by a

       preponderance of the evidence that Rule 4 prohibited specific conduct, and

       Inman’s conduct violated the rule. The State presented sufficient evidence to

       prove the rule and several violations of the rule. See Johnson v. State, 692 N.E.2d
485, 486-87 (Ind. Ct. App. 1998) (rejecting defendant’s claim that State failed to

       admit conditions of probation into evidence; court ruled defendant failed to

       object to other evidence proving conditions of probation).


                                              II. Sentencing
[14]   Inman argues the trial court should not have imposed the full suspended

       sentence in both cases, to be served consecutively. He asks the Court to reduce

       his sentence to time served. The State responds that the trial court acted well
       Court of Appeals of Indiana | Memorandum Decision 84A04-1607-CR-1650 March 27, 2017   Page 6 of 8
       within its sentencing discretion due to Inman’s repeated violations of the

       conditions of his probation.


[15]   If a person who is serving a term of probation violates a condition of probation,

       the court may: (1) continue the person on probation, with the option of

       modifying the conditions; (2) extend the probationary period; or (3) order

       execution of all or part of the previously-suspended sentence. Ind. Code § 35-

       38-2-3. We review a trial court’s sentencing decisions on probation violations

       under an abuse of discretion standard. Jenkins v. State, 956 N.E.2d 146, 149

       (Ind. Ct. App. 2011), trans. denied. An abuse of discretion occurs where the trial

       court’s decision is clearly against the logic and effect of the facts and

       circumstances. Butler v. State, 951 N.E.2d 255, 262 (Ind. Ct. App. 2011).


[16]   As the trial court noted, Inman, who was twenty-seven years old at sentencing,

       has a notable criminal history. His convictions include two Class D felonies for

       receiving stolen property and check fraud. Inman also has convictions for

       reckless driving, a Class B misdemeanor, and operating while intoxicated in a

       manner endangering a person, a Class A misdemeanor. Inman was given

       suspended sentences in all four cases. While none of Inman’s prior crimes are

       high-level felonies, they demonstrate an inability to avoid criminal behavior or

       to benefit from receiving probation instead of executed sentences.


[17]   In addition, the facts of the current case demonstrate Inman did not benefit

       from alternatives to incarceration. Soon after the State filed charges against

       Inman in 2014, he was given the opportunity to participate in a drug court


       Court of Appeals of Indiana | Memorandum Decision 84A04-1607-CR-1650 March 27, 2017   Page 7 of 8
       program, pursuant to which the charges against him could have been dismissed

       if he had complied with the program’s conditions. Meanwhile, the State

       dismissed a probation violation action from a prior drunk driving case. By his

       own admission, Inman violated the terms of the drug court program. The trial

       court could have imposed an executed sentence and was initially inclined to do

       so but chose a suspended sentence with a period of home detention instead.

       Even then, Inman could not change his behavior to take advantage of the

       leniency that was offered to him.


[18]   It is unclear that any alternatives to prison would have resulted in Inman

       choosing to comply with the law. To the contrary, Inman appears to have

       benefitted from incarceration in terms of his addiction to alcohol. In a post-

       sentencing letter to the trial court, Inman reported, “My incarceration has

       helped me get sober and to see what I had at home in the first place.”

       Appellant’s App. Vol. II, p. 60. The trial court did not abuse its discretion by

       ordering Inman to serve his suspended sentences in their entirety. See Wilkerson

       v. State, 918 N.E.2d 458, 464 (Ind. Ct. App. 2009) (trial court did not abuse

       discretion in ordering defender to serve entirety of previously-suspended

       sentence despite evidence of defendant’s recent attempts at improvement).


                                                Conclusion
[19]   For the reasons stated above, we affirm the judgment of the trial court.


[20]   Affirmed.


       Baker, J., and Pyle, J., concur.
       Court of Appeals of Indiana | Memorandum Decision 84A04-1607-CR-1650 March 27, 2017   Page 8 of 8